Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julien K. Módica appeals the district court’s order denying his petition for a writ of error coram nobis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Dilks, No. 7:93-cr-00091-jct-1, 2009 WL 528615 (W.D.Va. Feb. 27, 2009). We grant Modica’s motions to file supplemental materials and deny his motions to prevent the unavailability of a witness. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.